Citation Nr: 0931365	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-21 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for "jungle rot" of the lower 
extremities.

2.  Entitlement to an effective date earlier than December 
16, 2003, for the granting of service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from August 1967 to 
February 1969.  He served in the Republic of Vietnam for 
approximately three months until he was discharged from 
service due to a lower back disability.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of July 2005 and October 2007 of 
the Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO).

As a result of the Board's reopening of the appellant's claim 
involving "jungle rot" (see below), that issue, along with 
the earlier effective date issue, are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for a dermatological disability of the 
feet/lower extremities was denied by the agency of original 
jurisdiction (AOJ) in a rating decision issued in March 1995.

3.  The evidence received subsequent to the March 1995 
decision includes medical treatment records, written 
statements made by the appellant, and private medical 
records.  The evidence suggests that the appellant may now 
have a dermatological condition that may be related to his 
military service.  This evidence is not duplicative or 
cumulative, and is so significant that it must be considered 
in order to decide fairly the merits of the appellant's 
claim.




CONCLUSIONS OF LAW

1.  The March 1995 RO's decision denying entitlement to 
service connection for "jungle rot" of the lower 
extremities is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994); currently 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for "jungle rot" 
of the lower extremities has been reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of whether the 
appellant has submitted new and material evidence sufficient 
to reopen his claim.  

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2008).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving a dermatological 
condition, i.e., jungle rot, was received after that date, 
those regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for a skin disability claimed as jungle 
rot has been the subject of an adverse prior final decision.  
As a result, service connection for this disability may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claims as in this case dealing with claims for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The appellant served during the Vietnam War era.  The service 
records indicate that he had approximately three months of 
service in South Vietnam where he was a light weapons 
infantryman.  He has asserted that as a result of his service 
in Vietnam, he developed "jungle rot" of the feet and lower 
extremities.  The service medical treatment records do not 
show treatment for or complaints involving a dermatological 
condition of the lower extremities, including the feet.  He 
subsequently left the US Army in 1969.

In January 1995, the appellant submitted a claim for VA 
benefits.  Specifically, he asserted that his disorder began 
in or was caused by his service in the jungles of Vietnam.  
Following his request for benefits, the appellant underwent a 
VA examination of his feet.  Upon completion of the exam, he 
was diagnosed as having tinea pedis and tinea unguium.  The 
results were forwarded to the RO which reviewed the results 
along with the appellant's service medical treatment records 
and his post-service available medical records.  After that 
review was completed, the RO issued a decision on the merits 
of appellant's claim.  That decision was issued on March 2, 
1995, and it denied the appellant's request for benefits.  In 
denying the claim, the RO, in an obtuse manner, concluded 
that since the appellant did not suffer from a skin 
disability while in service and since the medical evidence 
did not link the current disorder with the appellant's 
service, service connection must be denied.

The appellant was notified of this rating action in a March 
1995 letter.  The appellant did not appeal that decision.  
Hence, the RO's decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

Since that decision, the appellant has submitted the private 
and VA medical records, written statements, and other medical 
treatment records.  Of note is a private medical record from 
a dermatologist dated October 2003.  On that report, the 
doctor insinuates that the appellant's dermatological 
condition of the feet could possibly be related to his 
military service in Vietnam.  Although the appellant has 
provided these various documents and statements to the RO, 
the RO has concluded that the appellant has not submitted new 
and material evidence sufficient to reopen his claim.  The 
appellant has appealed the RO's action to the Board for 
resolution.

After reviewing the evidence submitted by the appellant, the 
Board finds that this evidence is new.  It was not of record 
prior to March 1995.  This evidence is material because it 
does substantiate a previously unestablished fact.  The 
evidence does suggest and insinuate that the appellant may 
now suffer from a dermatological condition that began in 
service or was caused by the appellant's service in Vietnam.  
As such, this evidence is material because it does relate to 
a previously unestablished fact necessary to substantiate the 
claim.  Accordingly, the Board concludes that the appellant 
has submitted evidence that is new and material, and the 
claim for service connection for a dermatological condition 
(jungle rot) is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2008).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the diagnosed 
dermatological condition was caused by the appellant's 
military service, to include his service in the jungles of 
Vietnam.  


ORDER

The claim for entitlement to service connection for  "jungle 
rot" of the lower extremities is reopened, and to this 
extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for a 
dermatological condition of the lower extremities, the VA has 
a duty to develop the appellant's claim prior to the issuance 
of a decision on the merits of that claim.  

It is the opinion of the Board that a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, along with the 
appellant's service and post-service dermatological 
complaints, should be accomplished, so that the disability 
evaluation will be a fully informed one in regards to the 
appellant's claim.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the appellant before the Board's decision 
on the merits of his claim is issued.  See also 38 C.F.R. § 
4.2 (2008) (". . . if the [examination] report does not 
contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2008) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Because a physician has not commented 
specifically on the appellant's contentions and the 
insinuations made by the appellant's private dermatologist, 
the claim is remanded for the purpose of obtaining additional 
medical information that would provide answers to the 
appellant's contentions.

The other issue on appeal involves whether an effective date 
earlier than December 16, 2003, for the granting of service 
connection for PTSD, may be assigned.  The appellant has 
contended that the RO erred when, in granting service 
connection for PTSD, it did not assign an effective date of 
1977 when he originally filed a claim for benefits for a 
psychiatric disorder.  He has further intimated that when the 
Board, in April 1984, and again in March 1988, denied service 
connection for PTSD, its decisions were clearly and 
unmistakably erroneous.  Because the appellant has not been 
specifically provided with the information needed to prevail 
on a claim involving clear and unmistakable error and earlier 
effective dates (see Rudd v. Nicholson, 20 Vet. App. 296 
(2006)), this issue should be returned to the AMC/RO so that 
the appellant may be provided that information (along with 
the applicable laws and regulations on clear and unmistakable 
error).  

The Board also notes that it is unclear from the claims 
folder whether the earlier effective date issue has been 
certified by the RO as an issue ready for appeal.  The RO did 
not obtain a VA Form 646 from the appellant's accredited 
representative on this issue.  Moreover, this issue was not 
included in the VA Form 8 and the national representative did 
not provide comments on this matter.  Thus, this issue is 
returned to the RO/AMC so that additional action/information 
may be accomplished; i.e., proper notification, 
certification, and accredited representative statements 
included in the claims folder prior to the issuance of a 
decision on the merits of the claim.   

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO/AMC must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b)(1) (2008), 
as well as VAOPGCPREC 7-2004, are fully 
complied with and satisfied as to the 
issues on appeal.  In other words, the 
appellant must be told how he may prevail 
on his claim, and how the VA will assist 
him with his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting these 
issues.

2.  The RO should schedule the appellant 
for a VA dermatological examination of 
the lower extremities in order to 
determine whether the appellant now 
suffers from a skin disorder of the 
feet/ankles, and the etiology of any 
found disorder.  The examination must be 
conducted by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The complete claims folder and 
this remand are to be made available to 
the examiner before the examination, and 
the examiner must indicate that he or she 
has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from a dermatological condition 
of the feet, ankles, lower extremities, 
and the etiology of the claimed disorder.  
The record indicates that over the years 
the appellant has been diagnosed as 
suffering from tinea pedis, tinea 
unguium, and mold growth (aspergillus 
niger and chaetomium).  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or to his service in general.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner should specifically comment 
on the statement made by the private 
dermatologist in October 2003 who 
intimated that the current disorder began 
in or was caused by the appellant's 
military service including his service in 
the jungles of Vietnam.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  The results 
proffered by the examiner must reference 
the complete claims folder and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


